DETAILED ACTION

EXAMINER’S AMENDMENT
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kari P. Footland, Reg. No. 55,187 on 4/20/2022.
  
Claims:

1.	(currently amended) A method for updating a radio access technology-related characteristic of a radio access network device, the method comprising:
receiving, at a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, the request being transmitted from the terminal device to the radio access network device, a[[n]] single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node; 
determining, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request; 
instructing, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service;
determining, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable;
inquiring, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable;
retrieving, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device; and
delivering, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service. 

2-4.	(cancelled) 

5. 	(previously presented) The method of claim 1, wherein the retrieved data package includes data to update the terminal device.

6.	(previously presented) The method of claim 5, wherein the data to update the terminal device is included in the data package based on one of the following: an identifier representing the terminal device included in the request received from the terminal device, and the radio access technology-related characteristic applied by the service.

7.	(previously presented) The method of claim 1, wherein at least one predetermined criterion is set for retrieving the data package.

8.	(previously presented) The method of claim 7, wherein the at least one predetermined criterion is one of: at least one technical requirement for the data package, and at least one commercial requirement of the data package.

9.	(cancelled) 

10.	(currently amended) A network node for updating a radio access technology-related characteristic of a radio access network device, the network node comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured, with the at least one processor, to cause the network node to:
receive, by a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, the request being transmitted from the terminal device to the radio access network device, a[[n]] single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node, 
determine, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request, 
instruct, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service,
determine, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable,
inquire, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable,
retrieve, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device, and
deliver, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service.  

11-13. (cancelled) 

14. 	(previously presented) The network node of claim 10, wherein the retrieved data package includes data to update the terminal device.

15.	(previously presented) The network node of claim 14, wherein the network node is configured to receive the data to update the terminal device, the data to update the terminal device being included in the data package based on one of the following: an identifier representing the terminal device included in the request received from the terminal device, and the radio access technology-related characteristic applied by the service.

16.	(previously presented) The network node of claim 10, wherein the network node comprises at least one predetermined criterion set for retrieving the data package.

17.	(previously presented) The network node of claim 16, wherein the at least one predetermined criterion is one of: at least one technical requirement for the data package, and at least one commercial requirement of the data package.

18.	(cancelled) 

19.	(currently amended) A communication system, comprising:
at least one terminal device;
a radio access network device; and
a network node comprising:
at least one processor, and
at least one memory including computer program code,
the at least one memory and the computer program code configured, with the at least one processor, to cause the network node to:
receive, by a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, the request being transmitted from the terminal device to the radio access network device, a[[n]] single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node, 
determine, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request, 
instruct, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service,
determine, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable,
inquire, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable,
retrieve, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device, and
deliver, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service.  

20.	(previously presented) A non-transitory computer-readable medium on which is stored a computer program comprising computer executable program code that, when executed by at least one processor of a network node, causes the network node to perform the method according to claim 1.

21. (cancelled) 

22. (cancelled) 

23. (currently amended) The method according to claim 1, wherein the terminal device is an IoT device.  

Allowable Subject Matter

2.	Claims 1, 5-8, 10, 14-17, 19-20, 23 are allowed.
 
3.	The following is an examiner’s reason for allowance:

 Regarding claim 1, the prior art of record Mashinsky (US 2006/0160543 A1) discloses a method for updating radio access technology related characteristic of a radio access network device, the method comprising: 
 		receiving, by a core network node, a request from a terminal device through the radio access network device, 
the terminal device requesting a service applying the radio access technology related characteristic, 
 	 	in response to a detection, by the core network node, that the radio access network device does not support the requested service determining a capability to update the radio access network device, 
in response to a detection, by the core network node, that the radio access network device is updateable retrieving data package to update at least the radio access network device, and 
delivering, by the core network node, the data package to the radio access network device for updating the radio access network device to support the requested radio access technology related characteristic requested by the terminal device. 
The prior art of record Liu et al. (US 2014/0211654 A1) discloses a system for configuring spectrum resources so that links with insufficient spectrum resources have available resources.
The prior art of record Luo et al. (US 2005/0027789 A1) discloses a multi-standard software defined radio (SDR) base-band processing.
 	However, Mashinsky, Liu et al., nor Luo et al. teaches or suggest or made obvious  
 	receiving, at a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, 
 	the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, 
 	the request being transmitted from the terminal device to the radio access network device, a single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node; 
 	determining, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request; 
 	instructing, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service;
 	determining, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, 
 	the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable; 
 	inquiring, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable; 
 		retrieving, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device; and 
 	delivering, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
 	wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service. 

 		Regarding claim 10, the prior art of record Mashinsky (US 2006/0160543 A1) discloses 
a network node for updating radio access technology related characteristic of a radio access network device, the network node comprising: 
at least one processor; and 
at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the network node to: 
receive a request from a terminal device through the radio access network device, 
the terminal device requesting a service applying the radio access technology related characteristic, 
determine, in response to a detection that the radio access network device does not support the requested service, a capability to update the radio access network device, 
retrieve, in response to a detection that the radio access network device is updateable, data package to update at least the radio access network device, and 
deliver the data package to the radio access network device for updating the radio access network device to support the requested radio access technology related characteristic requested by the terminal device.
The prior art of record Liu et al. (US 2014/0211654 A1) discloses a system for configuring spectrum resources so that links with insufficient spectrum resources have available resources.
The prior art of record Luo et al. (US 2005/0027789 A1) discloses a multi-standard software defined radio (SDR) base-band processing.
 	However, Mashinsky, Liu et al., nor Luo et al. teaches or suggest or made obvious  
	receive, by a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, 
 	the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, 
 	the request being transmitted from the terminal device to the radio access network device, a single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node, 
 	determine, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request, 
 	instruct, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service,
 	determine, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, 
 	the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable,
 	inquire, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable,
 	retrieve, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device, and
 	deliver, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
 	wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service.  

 		Regarding claim 19, the prior art of record Mashinsky (US 2006/0160543 A1) discloses a communication system, comprising: 
at least one terminal device, 
a radio access network device, and 
a network node comprising: 
at least one processor; and 
at least one memory including computer program code; 
the at least one memory and the computer program code configured to, with the at least one processor, cause the network node to: 
receive a request from a terminal device through the radio access network device, 
the terminal device requesting a service applying the radio access technology related characteristic, 
determine, in response to a detection that the radio access network device does not support the requested service, a capability to update the radio access network device, 
retrieve, in response to a detection that the radio access network device is updateable, data package to update at least the radio access network device, and 
deliver the data package to the radio access network device for updating the radio access network device to support the requested radio access technology related characteristic requested by the terminal device.  
The prior art of record Liu et al. (US 2014/0211654 A1) discloses a system for configuring spectrum resources so that links with insufficient spectrum resources have available resources.
The prior art of record Luo et al. (US 2005/0027789 A1) discloses a multi-standard software defined radio (SDR) base-band processing.
 	However, Mashinsky, Liu et al., nor Luo et al. teaches or suggest or made obvious   
 	receive, by a core network node from the radio access network device, an attachment request of a service applying the radio access technology-related characteristic, 
 	the request being initially generated by a terminal device in response to a detection of a radio access network providing communication services within an area of the terminal device, 
 	the request being transmitted from the terminal device to the radio access network device, a single identifier of the radio access network device derived by the radio access network device from the request being included by the radio access network device in the attachment request transmitted to the core network node, 
 	determine, by the core network node, whether or not the radio access network device supports the requested service, in response to receipt of the attachment request, 
 	instruct, by the core network device, the radio access network device to initiate a provision of the service, when the core network node determines that the radio access network device supports the requested service,
 	determine, by the core network node, a capability to update the radio access network device, when the core network node determines that the radio access network device does not support the request service, 
 	the determining the capability to update the radio access network device using the identifier of the radio access network device in a first inquiry to a database of the core network node to determine capabilities of the radio access network device regarding whether or not the radio access network device is updateable,
 	inquire, by the core network node, a data package from a data storage of the communication network by including the identifier of the radio access network device in a second inquiry, when the core network node determines that the radio access network device is updateable,
 	retrieve, by the core network node, the data package from the data storage of the communication network to update at least the radio access network device, and
 	deliver, by the core network node, the retrieved data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device,
 	wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic and data speed used in the service.   

4. 	All the dependent claims are also allowed based on their dependency on claims 1, 10, and 19.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER  YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643